     Case: 4:19-cr-00949-AGF Doc. #: 49 Filed: 09/29/20 Page: 1 of 15 PageID #: 87

••

                                   UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF MISSOURI
                                         EASTERN DIVISION

      UNITED STATES OF AMERICA,                         )
                                                        )
           Plaintiff,                                   )
                                                        )
      V.                                                ) No. 4:19 CR 949 AGF
                                                        )
      GARY DEAN GORSUCH,                                )
                                                        )
           Defendant.                                   )


                                         GUILTY PLEA AGREEMENT

              Come now the parties and hereby agree, as follows:

     1.       PARTIES:

              The parties are the defendant GARY DEAN GORSUCH represented by defense counsel

     Beverly Beimdiek, and the United States of America (hereinafter "United States" or

     "Government"), represented by the Office of the United States Attorney for the Eastern District

     of Missouri. This agreement does not, and is not intended to, bind any governmental office or

     agency other than the United States Attorney for the Eastern District of Missouri. The Court is

     neither a party to nor bound by this agreement.

     2.       GUILTY PLEA:

             Pursuant to Rule 1 l(c)(l)(A), Federal Rules of Criminal Procedure, in exchange for the

     defendant's voluntary plea of guilty to Count I of the charge, the Government agrees that no

     further federal prosecution will be brought in this District relative to the defendant's Receipt of

     Child Pornography between January 1, 2019, and October 30, 2019, of which the Government is

     aware at this time.
 Case: 4:19-cr-00949-AGF Doc. #: 49 Filed: 09/29/20 Page: 2 of 15 PageID #: 88




        In addition, the parties agree that the U.S. Sentencing Guidelines Total Offense Level

analysis agreed to by the parties herein is the result of negotiation and led, in part, to the guilty

plea. Furthermore, the parties agree to recommend to the Court that the Court grant a downward

variance and sentence the defendant to sixty months' imprisonment. Other than recommending

that the Court sentence defendant to sixty months' imprisonment, the parties further agree that

neither party shall request a sentence above or below the U.S. Sentencing Guidelines range

(combination of Total Offense Level and Criminal History Category) ultimately determined by

the Court pursuant to any chapter of the Guidelines, Title 18, United States Code, Section 3553,

or any other provision or rule of law not addressed herein.

       The defendant knowingly and voluntarily waives any right, title, and interest in all items

(including all data contained therein) seized by law enforcement officials during the course of

their investigation, whether or not they are subject to forfeiture, and agrees not to contest the

vesting of title of such items in the United States, including, but not limited to an Apple iMac

Computer. The defendant agrees that said items may be disposed of by law enforcement officials

in any manner.

3.     ELEMENTS:

       As to Count I, the defendant admits to knowingly violating Title 18, United States Code,

Section 2252A(a)(2), and admits there is a factual basis for the plea and further fully understands

that the elements of the crime of Receipt of Child Pornography which he admits to knowingly

committing and for which he admits there is a factual basis are: (I) defendant knowingly

received (2) using any means or facility of interstate or foreign commerce, including by

computer, (3) images of child pornography, (4) which were visual depictions where the




                                                   2
Case: 4:19-cr-00949-AGF Doc. #: 49 Filed: 09/29/20 Page: 3 of 15 PageID #: 89




production of such visual depictions involved the use of a minor engaging in sexually explicit

conduct and such visual depictions were of a minor engaging in sexually explicit conduct.

4.     FACTS:

       The parties agree that the facts in this case are as follows and that the Government would

prove these facts beyond a reasonable doubt if the case were to go to trial. These facts may be

considered as relevant conduct pursuant to Section 1B 1.3:

       On February 13, 2019, Microsoft reported to the National Center for Missing and

Exploited Children (NCMEC) that a certain IP address was used to obtain or attempt to obtain

images of child pornography. Police sent a subpoena to Charter Communications to identify to

whom the IP address was assigned on the dates and times in question. Charter responded that the

IP address was assigned to the defendant at his address in the Eastern District of Missouri.

       On October 30, 2019, police applied for and received a valid search warrant for

defendant's premises. The search warrant was properly executed the same day. Defendant was at

home at the time the search warrant was executed.

       Defendant voluntarily accompanied police to a police vehicle. During a recorded

interview, police informed defendant of his Miranda rights. Defendant waived his rights and

agreed to talk with the officers. Defendant said he lived alone at his residence and that his

internet provider was Charter. Defendant also said that the Apple iMac located in the residence

was his. Defendant told the officers that he believed the officers were there because he had been

checking out pornography. He said he viewed child pornography on his computer. He said he

struggled with wanting to delete the child pornography from his computer, but had been unable

to do so. He said he felt bad about viewing child pornography.




                                                 3
Case: 4:19-cr-00949-AGF Doc. #: 49 Filed: 09/29/20 Page: 4 of 15 PageID #: 90




       Defendant said he used an internet search engine to locate the child pornography images

and videos. He estimated that he had hundreds or thousands of images of child pornography on

his computer. He said he used search terms such as "gay boys tube" to locate them. He said the

first time he viewed child pornography was four or five years earlier. He said he at one time he

deleted all the images, but started collecting them again a few weeks later. He said he viewed

child pornography images on his computer almost daily. He said he preferred images of boys and

girls 10 to 12 years old and up. He said he moved the images out of recycle bin and then move

them back after viewing them. He said he viewed child pornography three to four hours a day

and would obtain new ones from the internet several times a week.

       While defendant was being interviewed, other officers searched his residence. Defendant

iMac computer was located and had images of child pornography on its desktop. The computer

was seized and transferred to the Regional Computer Crime Education and Enforcement Group

(RCCEEG) to be forensically examined. The iMac computer contained a Seagate hard drive.

Both the computer and hard drive were produced outside the State of Missouri and traveled in

interstate and foreign commerce. The examiner located a large quantity of thumbnail images on

the computer desktop which appeared to be of minor children in various stages of dress.

       During the forensic analysis of the hard drive, the examiner located seven video files of

child pornography. Six of the videos were located in the "garygorsuch/Downloads" folder. The

seventh video file was located in the "Trash" folder. Additionally, the examiner located 5,261

image files that depicted minor children engaged in sexually activity or in sexually erotic

settings. The children ranged in age from one year to seventeen years in age. The image files

were located in the "garygorsuch/Downloads" folder, the "Trash" folder, and other locations.




                                                 4
Case: 4:19-cr-00949-AGF Doc. #: 49 Filed: 09/29/20 Page: 5 of 15 PageID #: 91




Summary

       In summary, and as the defendant now admits, between January I, 2019, and October 20,

2019, within the Eastern District of Missouri, defendant knowingly received files, via the

internet, that contained images and videos of child pornography including, but not limited to:

       a.      7b562b20-56c0-4677-9e85-14f706f40ea0.jpg, a graphic image that depicts, in

part, a minor female in a lascivious display of her genitals;

       b.      f8240f7c-3617-414e-bff6-bc43d85fe2ec.jpg, a graphic image file that depicts, in

part, a minor female in a lascivious display of her genitals.

       Some of the images depicted prepubescent minor children in a lascivious display of their

genitals, engaged in oral sex, and engaged in other sexually explicit conduct.

       The defendant possessed more than 600 images of child pornography where each video

file is considered to be the equivalent of 75 images. The Internet is a means and facility of

Interstate commerce, and defendant's computer and hard drive were produced outside the state of

Missouri and traveled in interstate and foreign commerce.

5.     STATUTORY PENALTIES:

       As to Count I, the defendant fully understands that the maximum possible penalty

provided by law for the crime of Receipt of Child Pornography to which the defendant is

pleading guilty is imprisonment of not more than 20 years, and a fine of not more than $250,000.

The Court may also impose a period of supervised release of not more than life years and not less

than five years. The defendant fully understands that the crime to which a guilty plea is

being entered, Receipt of Child Pornography, requires a mandatory minimum term of

imprisonment of at least five years.




                                                  5
Case: 4:19-cr-00949-AGF Doc. #: 49 Filed: 09/29/20 Page: 6 of 15 PageID #: 92




       Additionally, per 18 U.S.C. § 2259A, defendant fully understands that for offenses

committed on or after December 7, 2018, in addition to other assessments, the Court may impose

an assessment for each count of no more than:




       (2)    $35,000.00 if convicted of any other trafficking in child pornography offense as
              defined by§ 2259(c)(3), which includes offenses under:

               iii.   18 U.S.C. §§ 2252A(a)(l) through (4);



6.     U.S. SENTENCING GUIDELINES: 2018 MANUAL:

       The defendant understands that this offense is affected by the U.S. Sentencing Guidelines

and the actual sentencing range is determined by both the Total Offense Level and the Criminal

History Category. The parties agree that the following are the U.S. Sentencing Guidelines Total

Offense Level provisions that apply.

       a.      Chapter 2 Offense Conduct: All counts group under §3Dl .2.

               (1)    Base Offense Level: The parties agree that the base offense level is 22, as

found in Section 2G2.2(a)(2).

               (2)    Specific Offense Characteristics: The parties agree that the following

Specific Offense Characteristics apply:

               (a)    Two (2) levels should be subtracted pursuant to §2G2.2(b)(l), because

                      "the defendant's conduct was limited to the receipt" of child pornography

                      and the defendant "did not intend to traffic in, or distribute, such

                      material;"




                                                 6
Case: 4:19-cr-00949-AGF Doc. #: 49 Filed: 09/29/20 Page: 7 of 15 PageID #: 93




               (b)     "Two (2) levels should be added pursuant to §2G2.2(b)(2), because the

                       "material involved a prepubescent minor or a minor who had not attained

                       the age of 12 years;"

               (c)     Four (4) levels should be added pursuant to §2G2.2(b)(4), because the

                       "offense involved material that portrays sadistic or masochistic conduct or

                       other depictions of violence;"

               (d)     Two (2) levels should be added pursuant to §2G2.2(b)(6), because the

                       offense involved the use of a computer or an interactive computer service

                       for the possession, transmission, receipt, or distribution of the material, or

                       for accessing with the intent to view the material;" and

               (e)     Five (5) levels should be added pursuant to §2G2.2(b)(7)(D), because the

                       offense involved "600 or more images" of child pornography.

       b.      Chapter 3 Adjustments:

               (1) Acceptance of Responsibility: The parties agree that three levels should be

deducted pursuant to Section 3El.l(a) and (b), because the defendant has clearly demonstrated

acceptance of responsibility and timely notified the government of the defendant's intention to

plead guilty. The parties agree that the defendant's eligibility for this deduction is based upon

information presently known. If subsequent to the taking of the guilty plea the government

receives new evidence of statements or conduct by the defendant which it believes are

inconsistent with defendant's eligibility for this deduction, the government may present said

evidence to the court, and argue that the defendant should not receive all or part of the deduction

pursuant to Section 3E 1.1, without violating the plea agreement.




                                                 7
Case: 4:19-cr-00949-AGF Doc. #: 49 Filed: 09/29/20 Page: 8 of 15 PageID #: 94




                (2)     Other Adjustments: The parties agree that the following additional

adjustments apply: none.

        c.      Estimated Total Offense Level: The parties estimate that the Total Offense

Level is thirty (30). The parties, however, are recommending that the Court grant a downward

variance and sentence defendant to sixty months' imprisonment.

        f.      Criminal History: The determination of the defendant's Criminal History

Category shall be left to the Court. Either party may challenge, before and at sentencing, the

finding of the Presentence Report as to the defendant's criminal history and the applicable

category. The defendant's criminal history is known to the defendant and is substantially

available in the Pretrial Services Report.

        g.      Effect of Parties' U.S. Sentencing Guidelines Analysis: The parties agree that

the Court is not bound by the Guidelines analysis agreed to herein. The parties may not have

foreseen all applicable Guidelines. The Court may, in its discretion, apply or not apply any

Guideline despite the agreement herein and the parties shall not be permitted to withdraw from

the plea agreement.

7.      WAIVER OF APPEAL AND POST-CONVICTION RIGHTS:

        a.     Appeal: The defendant has been fully apprised by defense counsel of the

defendant's rights concerning appeal and fully understands the right to appeal the sentence under

Title 18, United States Code, Section 3742.

               (1)     Non-Sentencing Issues: The parties waive all rights to appeal all non-

jurisdictional, non-sentencing issues, including, but not limited to, any issues relating to pretrial

motions, discovery and the guilty plea, the constitutionality of the statute(s) to which defendant

is pleading guilty and whether defendant's conduct falls within the scope of the statute(s).



                                                  8
Case: 4:19-cr-00949-AGF Doc. #: 49 Filed: 09/29/20 Page: 9 of 15 PageID #: 95




               (2)       Sentencing Issues: In the event the Court accepts the plea, accepts the

U.S. Sentencing Guidelines Total Offense Level agreed to herein, and, after determining a

Sentencing Guidelines range, sentences the defendant within or below that range, then, as part of

this agreement, the defendant hereby waives all rights to appeal all sentencing issues other than

Criminal History, but only if it affects the Base Offense Level or Criminal History Category.

Similarly, the Government hereby waives all rights to appeal all sentencing issues other than

Criminal History, provided the Court accepts the plea, the agreed Total Offense Level and

sentences the defendant within or above that range.

       b.      Habeas Corpus: The defendant agrees to waive all rights to contest the

conviction or sentence in any post-conviction proceeding, including one pursuant to Title 28,

United States Code, Section 2255, except for claims of prosecutorial misconduct or ineffective

assistance of counsel.

       c.      Right to Records: The defendant waives all rights, whether asserted directly or

by a representative, to request from any department or agency of the United States any records

pertaining to the investigation or prosecution of this case, including any records that may be

sought under the Freedom of Information Act, Title 5, United States Code, Section 522, or the

Privacy Act, Title 5, United States Code, Section 552(a).

8.     OTHER:

       a.      Disclosures Required by the United States Probation Office: The defendant

agrees to truthfully complete and sign forms as required by the United States Probation Office

prior to sentencing and consents to the release of these forms and any supporting documentation

by the United States Probation Office to the Government.




                                                  9
Case: 4:19-cr-00949-AGF Doc. #: 49 Filed: 09/29/20 Page: 10 of 15 PageID #: 96




        b.     Civil or Administrative Actions not Barred; Effect on Other Governmental

Agencies: Nothing contained herein limits the rights and authority of the United States to take

any civil, tax, immigration/deportation or administrative action against the defendant.

       c.      Supervised Release: Pursuant to any supervised release term, the Court will

impose standard conditions upon the defendant and may impose special conditions related to the

crime defendant committed. Some of these special conditions may include that defendant not

possess a computer or internet access, that defendant not have contact with minors without the

authorization of the Probation Officer, that defendant participate in sexual offender counseling

and that defendant not maintain a post office box. In addition, as a condition of supervised

release, defendant shall initially register with the state sex offender registration in Missouri, and

shall also register with the state sex offender registration agency in any state where defendant

resides, is employed, works, or is a student, as directed by the Probation Officer. The defendant

shall comply with all requirements of federal and state sex offender registration laws.

       These and any other special conditions imposed by the Court will be restrictions with

which defendant will be required to adhere. Violation of the conditions of supervised release

resulting in revocation may require the defendant to serve a term of imprisonment equal to the

length of the term of supervised release, but not greater than the term set forth in Title 18, United

States Code, Section 3583(e)(3), without credit for the time served after release. The defendant

understands that parole has been abolished.

       d.      Mandatory Special Assessment: Pursuant to Title 18, United States Code,

Section 3013, the Court is required to impose a mandatory special assessment of $100 per count

for a total of $100, which the defendant agrees to pay at the time of sentencing. Money paid by




                                                  10
Case: 4:19-cr-00949-AGF Doc. #: 49 Filed: 09/29/20 Page: 11 of 15 PageID #: 97




 the defendant toward any restitution or fine imposed by the Court shall be first used to pay any

 unpaid mandatory special assessment.

        Pursuant to Title 18, United States Code, Section 3014, for offenses occurring on or after

 May 29, 2015, and before September 30, 2021, the Court is required to impose an assessment of

$5,000 on any non-indigent defendant convicted of an offense under -




                (3)    Chapter 110 (relating to sexual exploitation and other abuse of children,
                       including, but not limited to, 18 U.S.C. §2251 (a) (production of child
                       pornography) and 18 U.S.C. § 2252A (transportation, distribution, receipt,
                       possession, or access with the intent to view child pornography));




        The assessment imposed under 18 U .S.C. § 3014 is in addition to the mandatory special

assessment imposed under 18 U.S.C. § 3013.

        e.      Possibility of Detention: The defendant shall be subject to immediate detention

pursuant to the provisions of Title 18, United States Code, Section 3143.

        f.      Fines, Restitution and Costs of Incarceration and Supervision: The Court may

impose a fine, restitution (in addition to any penalty authorized by law), costs of incarceration

and costs of supervision. The defendant agrees that any fine or restitution imposed by the Court

will be due and payable immediately. Pursuant to Title 18, United States Code, Sections 3663A

and 2259, an order of restitution is mandatory for all crimes listed in Sections 3663A(c) and

2259. Regardless of the Count of conviction, the amount of mandatory restitution imposed shall

include all amounts allowed by Sections 3663A(b) and 2259 and the amount of loss agreed to by

the parties, including all relevant conduct loss. The defendant agrees to provide full restitution to

all victims of all charges in the indictment without regard to the count or counts to which the


                                                 11
Case: 4:19-cr-00949-AGF Doc. #: 49 Filed: 09/29/20 Page: 12 of 15 PageID #: 98




 defendant has agreed to plead guilty. Under Section 2259(c)(3), the minimum amount of

 restitution per victim for each count of conviction is $3000 for crimes occurring on and after

 December 7, 2018.

        g.      Forfeiture: The defendant knowingly and voluntarily waives any right, title, and

 interest in all items seized by law enforcement officials during the course of their investigation,

whether or not they are subject to forfeiture, and agrees not to contest the vesting of title of such

items in the United States. The defendant agrees that said items may be disposed of by law

enforcement officials in any manner.

9.      ACKNOWLEDGMENT AND WAIVER OF THE DEFENDANT'S RIGHTS:

        In pleading guilty, the defendant acknowledges, fully understands and hereby waives his

rights, including but not limited to: the right to plead not guilty to the charges; the right to be

tried by a jury in a public and speedy trial; the right to file pretrial motions, including motions to

suppress or exclude evidence; the right at such trial to a presumption of innocence; the right to

require the Government to prove the elements of the offenses charged against the defendant

beyond a reasonable doubt; the right not to testify; the right not to present any evidence; the right

to be protected from compelled self-incrimination; the right at trial to confront and cross-

examine adverse witnesses; the right to testify and present evidence and the right to compel the

attendance of witnesses. The defendant further understands that by this guilty plea, the defendant

expressly waives all the rights set forth in this paragraph.

        The defendant fully understands that the defendant has the right to be represented by

counsel, and if necessary, to have the Court appoint counsel at trial and at every other stage of

the proceeding. The defendant's counsel has explained these rights and the consequences of the

waiver of these rights. The defendant fully understands that, as a result of the guilty plea, no trial



                                                  12
Case: 4:19-cr-00949-AGF Doc. #: 49 Filed: 09/29/20 Page: 13 of 15 PageID #: 99




will, in fact, occur and that the only action remaining to be taken in this case is the imposition of

the sentence.

       Defendant understands that by pleading guilty, defendant will be subject to federal and

state sex offender registration requirements, and that those requirements may apply for life. The

defendant understands that defendant must keep said registrations current, shall notify the state

sex offender registration agency or agencies of any changes to defendant's name, place of

residence, employment, or student status, or other relevant information. Defendant shall comply

with requirements to periodically verify in person said sex offender registration information.

Defendant understands that defendant will be subject to possible federal and state penalties for

failure to comply with any such sex offender registration requirements. If defendant resides in

Missouri following release from prison, defendant will be subject to the registration requirements

of Missouri state law. Defendant further understands that, under 18 U.S.C. § 4042(c), notice will

be provided to certain law enforcement agencies upon release from confinement following

conviction. Defense counsel has advised the defendant of the possible sex offender registration

consequences resulting from the plea.

       Defendant knowingly and voluntary waives any rights and defenses defendant may have

under the Excessive Fines Clause of the Eight Amendment to the United States Constitution to

the forfeiture of property in this proceeding or any related civil proceeding, special or other

assessment, and any order of restitution.

       If the defendant is not a U.S. citizen, the guilty plea could impact defendant's

immigration status or result in deportation. In particular, if any crime to which defendant is

pleading guilty is an "aggravated felony" as defined by Title 8, United States Code, Section

l 10l(a)(43), removal or deportation is presumed mandatory. Defense counsel has advised the



                                                 13
Case: 4:19-cr-00949-AGF Doc. #: 49 Filed: 09/29/20 Page: 14 of 15 PageID #: 100




 defendant of the possible immigration consequences, including deportation, resulting from the

 plea.

         The defendant is fully satisfied with the representation received from defense counsel.

 The defendant has reviewed the Government's evidence and discussed the Government's case

 and all possible defenses and defense witnesses with defense counsel. Defense counsel has

 completely and satisfactorily explored all areas which the defendant has requested relative to the

 Government's case and any defenses.

 10.     VOLUNTARY NATURE OF THE GUILTY PLEA AND PLEA AGREEMENT:

         This document constitutes the entire agreement between the defendant and the

 Government, and no other promises or inducements have been made, directly or indirectly, by

 any agent of the Government, including any Department of Justice attorney, concerning any plea

 to be entered in this case. In addition, the defendant states that no person has, directly or

 indirectly, threatened or coerced the defendant to do or refrain from doing anything in

 connection with any aspect of this case, including entering a plea of guilty.

         The defendant acknowledges having voluntarily entered into both the plea agreement and

 the guilty plea. The defendant further acknowledges that this guilty plea is made of the

 defendant's own free will and that the defendant is, in fact, guilty.

 11.     CONSEQUENCES OF POST-PLEA MISCONDUCT:

         After pleading guilty and before sentencing, if defendant commits any crimes, other than

 minor traffic offenses, violates any conditions of release that results in revocation, violates any

 term of this guilty-plea agreement, intentionally provides misleading, incomplete or untruthful

 information to the U.S. Probation Office or fails to appear for sentencing, the United States, at its

 option, may be released from its obligations under this agreement. The Government may also, in



                                                   14
Case: 4:19-cr-00949-AGF Doc. #: 49 Filed: 09/29/20 Page: 15 of 15 PageID #: 101




its discretion, proceed with this agreement and may advocate for any sentencing position

supported by the facts, including but not limited to obstruction of justice and denial of

acceptance of responsibility.

12.    NO RIGHT TO WITHDRAW GUILTY PLEA:

       Pursuant to Rule 11 (c) and (d), Federal Rules of Criminal Procedure, the defendant

understands that there will be no right to withdraw the plea entered under this agreement, except

where the Court rejects those portions of the plea agreement which deal with charges the

Government agrees to dismiss or not to bring.




       Date
                                                      Assistant United States Attorney



 ,. l'f .. J.OJ.D
       Date                                           GARY DEAN GORSUCH
                                                      Defendant



                                                 ~itRL9-et~?a'-,?..,\_
                                                      Attorney for Defendant




                                                 15
